EMPLOYMENT AGREEMENT

        This Agreement is made effective on the 1st day of July, 2005, between
Coeur d’Alene Mines Corporation (“Company”), and James R. Arnold (“Employee”).


WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.     Employment. The Company agrees to, and hereby does, employ Employee as
Vice President Technical Services and Employee accepts such employment, on the
terms and conditions of this Agreement.

2.     Term Of Employment. The initial term of this Agreement shall be from July
1, 2005 through June 30, 2006, unless sooner terminated as herein provided. It
is further agreed that this Agreement may be considered, at the option of the
Company for a one year renewal during the month of June, 2006, to the end that
the parties may renew the term for a successive one year term. It is understood,
however, that termination can occur in accordance with the provisions of
paragraph 7 below, notwithstanding anything to the contrary in this paragraph 2.

3.     Compensation. The Company shall pay to Employee during the duration of
the term of this Agreement as follows:

        (a)        A base salary of $182,100 annually, payable in equal monthly
installments, which may be reviewed annually during any Agreement year, but
which may not be decreased, and any higher salary to become the base salary for
the purposes of this provision, it being understood, however, that failure to
increase the salary shall not be grounds for termination of this Agreement;

        (b)        Such other compensation and benefits that may be made
available by the Company in the discretion of the Board of Directors, consisting
of bonuses, short-term and long-term incentive plans, pension plan, retirement
plan, profit sharing plan, stock purchase plan and any other kind or type of
incentive programs approved by the Board. It is understood that Employee shall
be a participant in all compensation and benefit programs, both pension and
welfare benefit plans, which exist for the executive staff of the Company;

        (c)        Employee shall be entitled to earn an annual incentive bonus
during each calendar year of this Agreement payable in cash pursuant to the
Company’s Annual Incentive Plan (AIP) equal to no less than 40% of Employee’s
then current annual salary, which, at the date of this Agreement, is the
potential sum of $72,840 and a maximum of $145,680. In addition, Employee shall
be entitled to earn a long-term incentive bonus, payable in cash and/or stock,
stock options or other compensation under the Company’s Long Term Incentive Plan
(LTIP) with a target level of 40% or a potential $72,840. Such bonuses are at
the discretion of the board of directors; and

--------------------------------------------------------------------------------

        (d)        Employee will be eligible for a cash vehicle allowance to be
paid by the Company monthly commencing with the month of July 2005.

4.     Duties. Employee, during the term of this Agreement, shall perform the
duties usually and customarily associated with the office specified in paragraph
(1) above and as assigned to Employee from time-to-time by the Chief Executive
Officer of the Company. As a part of Employee’s duties it is agreed that
Employee will become familiar with and comply with Employee’s duties under the
Sarbanes-Oxley laws and under the Company’s corporate governance policies, and
Employee will promptly execute the necessary public filings and certify the
contents of such documents on the date of their filing.

        Employee shall devote Employee’s best efforts and substantially all of
Employee’s time during business hours to advance the interests of the Company.
Employee shall not engage in business activity in competition with the Company.

5.     Vacation. Employee shall be entitled to four (4) weeks of vacation during
each contract year of this Agreement commencing with the year 2005-2006, during
which the compensation provided in this Agreement shall be paid in full.

6.     Disability. In the event Employee becomes disabled (inability or
incapacity due to physical or mental illness or injury to perform Employee’s
duties) during the term of this Agreement, which renders Employee unable to
perform Employee’s duties, Employee shall be entitled to participate in the
Company’s disability payment plan in effect at the time of the disability.

7.     Termination Of Employment. This Agreement shall be terminated as follows:

        (a)        In accordance with paragraph 2 above upon the expiration of
the term of this Agreement or any extension thereof;

        (b)        Upon the death of Employee;

        (c)        By mutual agreement of the parties;

        (d)        Upon disability of Employee, when such disability renders
Employee unable to perform Employee’s duties for more than 90 continuous days;

        (e)        By the Company without giving any reason for termination, but
with the understanding that the compensation provided herein, except for
participation in the 401K & Defined Contribution Plan; and the life insurance,
accidental death and dismemberment and disability insurance benefits (the
“Excluded Benefits”), but including the base compensation, vehicle allowance,
target annual incentive bonus and the long term incentive bonus if Employee is
so entitled (it being understood, however, as to the incentive plans the Plan
documents control the Employee’s rights) (“Included Benefits”), shall be paid or
provided in full to Employee in accordance with this Agreement, for the period
of the remaining duration of this Agreement. It is agreed that the Company may
set-off against the compensation and Included Benefits due to Employee under
this subparagraph any items of like compensation which Employee receives from
other employment after the date of termination, there being no affirmative
obligation for Employee to obtain other employment following termination;

--------------------------------------------------------------------------------

        (f)        By the Company “For Cause”. For purposes of this Agreement,
any of the following constitutes For Cause termination:

  (i) failure to perform Employee’s duties, as defined below, after having
received from the Company written documentation that Employee’s duties are not
being performed, which written documentation shall specify how performance is
deficient, and Employee then fails to resume satisfactory performance promptly
after receipt of such documentation and failure of performance is not
satisfactorily rectified, or


  (ii) a serious and substantial failure to perform Employee’s duties, which
failure is so obvious and so harmful to Company that written documentation and
an opportunity to rectify conduct need not be afforded by Company to Employee,
or


  (iii) a conviction of, or plea of nolo contendere to, a felony, or engagement
in illegal conduct which may not constitute a felony but which is injurious to
the Company, in either such case Company need not allow Employee to rectify
nonperformance, or


  (iv) a material breach of Employee’s obligations under the “Confidentiality
Agreement’ as described in section 8 herein.


        For purposes of this provision, Failure To Perform duties in section
(f)(i) above includes, but is not limited to; misfeasance or nonfeasance of duty
which was intended to, or does in fact, injure the Company’s reputation or its
business or relationships; willful and continued failure of Employee to
substantially perform his duties under this Agreement (except by reason of
physical or mental disability, which is dealt with in paragraph 7(d) above);
personal dishonesty in the performance of Employee’s duties; and/or material
breach by Employee of the covenants contained in paragraph 4 above;

        (g)        Upon change in control of Company, as “Change in Control” is
defined in the so-called Change in Control Agreement between Company and
Employee, a copy of which is attached hereto as Attachment A, and which will be
executed by the parties hereto when this Agreement is executed by them. In the
event of termination for this reason, Employee’s and Company’s rights with
respect to compensation and all other matters related to employment shall be as
specified in the Change in Control agreement, and not this Agreement; and

--------------------------------------------------------------------------------

        (h)        Upon the insolvency or dissolution of the Company or the
cessation of business or operations; and

        (i)        By Employee for “Good Reason”. For purposes of this
Agreement, Good Reason is defined to mean any of the following;

  (i) a material reduction in Employee’s responsibilities, authorities or duties
compared to those in existence on the effective date of this Agreement which is
evidence of the duties contemplated by paragraph 4; or


  (ii) failure of the Company to pay to Employee any amount otherwise vested and
due under this Agreement or under any plan or policy of the Company,


  which failure in either (i) or (ii) above is not cured within five days from
receipt by the Company of written notice from Employee which specifies the
details of the failure.


In the event of termination of this Agreement for any of the reasons specified
above other than item (e) regarding termination by the Company without giving
any reason, Employee shall be entitled to be paid his base salary prorated for
the calendar year to the date of termination. All other benefits, if any,
following such termination shall be paid in accordance with the plans, policies
and practices of the Company which are in effect on the date of termination. As
to termination in accordance with item (e) above, Employee shall be paid in
accordance with that subparagraph.

8.     Confidentiality. Employee agrees to keep information acquired in
connection with Employee’s employment confidential, in accordance with the
Confidentiality Agreement which is attached to this Agreement, marked Attachment
B, to be executed by Employee when this Agreement is executed. With respect to
confidentiality, Attachment B controls the rights, duties and obligations of the
parties, rather than this paragraph 8.

9.     Specific Performance. Employee understands that the obligations
undertaken by Employee as set forth in this Agreement are unique, and that
Company will likely have no adequate remedy at law in the event such obligations
are breached. Employee therefore confirms that Company has the right to seek
specific performance if Company feels such remedy is essential to protect the
rights of Company. Accordingly, in addition to any other remedies which Company
might have in law or equity, it shall have the right to have all obligations
specifically performed, and to obtain injunctive relief, preliminary or
otherwise, to secure performance. Employee agrees that the arbitration provision
below will not be used to assert dismissal of an action in court for injunctive
relief, and agrees that the availability of arbitration is not intended by the
parties to prevent Company from seeking specific performance and injunctive
relief.

10.     Arbitration. The Company and Employee will attempt to resolve any
disputes under this Agreement by negotiation. If any matter is not thereby
resolved, within 30 days after written notice by either party to the other, any
dispute or disagreement arising out of or relating to this Agreement, or the
breach of it, will be subject to exclusive, final and binding arbitration before
one arbitrator to be conducted in Coeur d’Alene, Idaho in accordance with the
Uniform Arbitration Act of the State of Idaho and the applicable laws of the
State of Idaho governing arbitration of disputes. The parties to this Agreement
specifically acknowledge that any such dispute under this Agreement, even though
this Agreement is between an employer and an employee, is subject to said Act.
Each party hereby submits to the exclusive jurisdiction of the state courts in
Kootenai County, Idaho if it is necessary to proceed in court to enforce this
paragraph 10.

--------------------------------------------------------------------------------

11.     Other Items. The parties also agree:

        (a)        This Agreement shall not be amended or modified in any way
unless the amendment or modification is in writing, signed by the parties. There
shall be no oral modification of this Agreement.

        (b)        No provision of this Agreement shall be waived by conduct of
the parties or in any other way.

        (c)        This Agreement and its validity, interpretation, construction
and performance shall be governed by the laws of the State of Idaho.

        (d)        Employee acknowledges that he received upon execution of this
Agreement a copy of the Company’s Insider Trading Policy, Attachment C.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

Coeur d'Alene Mines Corporation

By_____________________________

_______________________________
   Employee- James R. Arnold

--------------------------------------------------------------------------------


EXHIBIT A:


CHANGE IN CONTROL AGREEMENT

        THIS AGREEMENT, dated as of July, 1, 2005, is made and entered into
between Coeur d’ Alene Mines Corporation (the “Company”) and James Arnold (the
“Executive”) and is made in light of the following circumstances:

        A.        The Company recognizes the valuable services that the
Executive will render and desires to be assured that the Executive will continue
his active participation in the management and business of the Company; and

        B.        The Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders, and the Company recognizes the
existence and continued likely existence of possible change in control of the
Company, as defined below, causing uncertainty among management and resulting in
the possible departure or distraction of members of management to the detriment
of the Company and its shareholders; and

        C.        The Executive is willing to serve the Company, but desires
assurance that in the event of any such change in control of the Company, he
will be protected against the financial impact of an unexpected termination.

        NOW, THEREFORE, the Company agrees that the severance benefits described
below will be provided, subject to the terms and conditions set forth below, to
the Executive in the event the employment of the Executive with the Company or
its subsidiaries is terminated subsequent to a change in control of the Company,
as defined below, under the circumstances described below:

1.     Company’s Right to Terminate. During the Term of Agreement, as defined
below, the Executive agrees, so long as he continues to be employed as an
officer of the Company or any of its subsidiaries, to continue to perform his
regular duties as such officer of the Company in accordance with the Employment
Agreement dated as of July 1, 2005. Notwithstanding the foregoing, the Company
may terminate the employment of the Executive at any time, subject to providing
the benefits hereinafter specified in accordance with the terms hereto and
subject to all terms and conditions of the Employment Agreement of July 1, 2005.

2.     Effective Date. The “Effective Date” shall be the date of this Agreement
as above set forth.

3.     Term of Agreement. This Agreement shall have a termination date which is
identical to the Employment Agreement and shall continue from day-to-day until
terminated in accordance with the termination provisions of the Employment
Agreement, unless a change in control of the Company, as defined below, shall
have occurred prior to that date, in which event it shall continue in effect
during the two (2) year period immediately following such change in control as
provided herein.

--------------------------------------------------------------------------------

4.     Change in Control. No benefits shall be payable hereunder unless there
shall have occurred a Change in Control of the Company, as defined below, and
the employment of the Executive by the Company shall have been thereafter
terminated in the manner described in Section 5 hereof. For purpose of this
Agreement, a Change in Control of the Company (“Change in Control”) shall mean
and be determined to have occurred in the following instances:

  (i) any organization, group or person (“Person”) (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)(the
“Exchange Act”) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the then outstanding
securities of the Company; or


  (ii) during any two-year period, a majority of the members of the Board
serving at the Effective Date of this Agreement is replaced by directors who are
not nominated and approved by the Board; or


  (iii) a majority of the members of the Board is represented by, appointed by
or affiliated with any Person whom the Board has determined is seeking to effect
a Change in Control of the Company; or


  (iv) the Company shall be combined with or acquired by another company and the
Board shall have determined, either before such event or thereafter, by
resolution, that a Change in Control will or has occurred.


5.     Termination Following Change in Control. If a Change in Control shall
have occurred, the Executive shall be entitled to the benefits provided in
Section 6 hereof upon the subsequent involuntary termination, whether actual or
constructive, as defined below, of the employment of the Executive within the
two (2) year period immediately following such Change in Control, for any reason
other than termination for cause, disability, death, normal retirement or early
retirement. For the purposes of this section:

  (a)         “Constructive Involuntary Termination” shall mean voluntary
termination of employment by the Executive as a result of a significant change
in the duties, responsibilities, reporting relationship, job description,
compensation, perquisites, office or location of employment of Executive without
the written consent of the Executive.


2

--------------------------------------------------------------------------------

  (b)         “Cause” shall mean termination of employment on account of (i)
fraud, misrepresentation, theft or embezzlement, (ii) intentional violation of
laws involving moral turpitude or which is materially injurious to the Company,
(iii) willful and continued failure by the Executive substantially to perform
his or her duties with the Company or its subsidiaries (other than failure
resulting from the Executive’s incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Executive by the
President or the Chairman of the Board of the Company, which demand specifically
identifies the manner in which the Executive has not substantially performed his
or her duties.


  (c)         “Disability” shall mean inability or incapacity, due to physical
or mental illness, of the Executive to perform his or her duties with the
company for a period of three continuous months.


        Any termination of the employment of the Executive by the Company shall
be communicated by a written notice of termination addressed to the Executive
and any termination of the employment of the Executive by the Executive, except
by death, shall be communicated by a written notice of termination addressed to
the President or Chairman of the Board of the Company. The notice of termination
shall specify the date of termination (“Date of Termination”) and the
characterization of the termination.

6.     Benefits Upon Termination. If the Executive’s employment by the Company
shall be terminated as provided in Section 5 hereof, other than for cause,
disability or death, the Executive shall be entitled to the benefits provided
below:

  (a)        Base Salary and Bonuses. The Company shall continue to compensate
the Executive at his or her full annual base salary at the rate in effect
immediately prior to the termination of the employment of the Executive, and to
pay short-term and long-term bonuses at target levels pursuant to the Company’s
then current Long-Term Incentive Plan, for the period of two (2) years following
actual involuntary termination or Constructive Involuntary Termination, if such
termination occurs during the period in which this Agreement is in effect (the
“Salary Continuance Period”). Benefits paid in accordance with this Subsection
6(a) shall not be reduced in the event the Executive is employed elsewhere
during this time period, or by reason of death or disability.


  (b)        Medical and Dental Benefits; Long-term Disability Benefits. The
Company shall maintain in full force and effect from the Date of Termination
through the end of the Salary Continuance Period, all medical and dental
benefits and all long term disability benefits in which the Executive was
entitled to participate immediately prior to the Date of Termination, to the
same extent as if the Executive had continued to be an employee of the Company
during the Salary Continuance Period, provided that such continued participation
is feasible under the general terms and provisions of such plans and programs.
To the extent such continued participation is not feasible, the Company shall
arrange to provide the Executive with substantially the same benefits as those
to which he or she would have been entitled to receive under such plans and
programs. All such medical and dental benefits shall be subject to the group
health plan continuation coverage requirements as provided in Section 162(d) of
the Internal Revenue Code of 1986, as amended (The “Code”). All such medical and
dental benefits shall be discontinued upon employment by the Executive with
another company and the commencement of coverage of the Executive pursuant to a
long-term disability plan of such new employer.


3

--------------------------------------------------------------------------------

  (c)        Stock Options. In the event of a Change in Control, all outstanding
stock options, stock appreciation rights, restricted stock, performance plan
awards and performance shares granted by the Company to the Executive under the
Company’s Long-Term Incentive Plan shall become immediately exercisable in full
and otherwise vest 100% in accordance with the subject to the provisions under
Section 13 of such Long-Term Performance Plan.


  (d)        Retirement Benefits.


  (1)        Defined Contribution Plans. The Company shall not use the
provisions of any defined contribution plan to deny a lump sum option to the
Executive unless this occurs under uniform treatment applicable to all plan
participants.


  (2)        Defined Benefit Plan. The Executive shall be entitled to continued
credit for years of service under the defined benefit plan of the Company from
the date of Termination through the Salary Continuance Period, and any
compensation paid to the Executive pursuant to subsection 6(a) above shall be
treated as salary compensation for purposes of such plan. To the extent that
such augmentation of the defined benefit plan is not possible under such plan,
the Company shall pay the Executive an amount equal to the present value of such
augmentation, or arrange to provide the Executive with substantially the same
benefit.


  (e)        Certain Executive Reimbursement. The Company shall pay the
Executive an amount necessary to reimburse the Executive for all legal fees and
expenses incurred by the Executive as a result of the Change in Control of the
company and such termination of employment, including any fees and expenses
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement; provided, however,
that the Company shall be obliged only to pay amounts necessary to reimburse the
Executive for legal fees and expense incurred by the Executive with respect to
any claim or claims made by him as to which he shall substantially prevail in
litigation relating thereto against the Company.


        The payment provided for in subsection 6(a) hereof shall be subject to
applicable payroll or other tax required to be withheld by the Company. Payments
to the Executive hereunder shall be considered severance pay in consideration of
past service and his or her continued service after the date of this Agreement.
The payment provided for in subsection 6(d)(1) hereof shall be made to the
Executive within five (5) business days after the Date of Termination. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 6 by seeking other employment or otherwise, and expect as
provided in subsection 6(b) above, the amount of any payment provided for in
this Section 6 shall not be reduced by any compensation earned by the Executive
as a result of employment by another employer after the Date of Termination, or
otherwise.

4

--------------------------------------------------------------------------------

7.     Limitation on Payments. If the severance payments provided for under this
Agreement, either alone or together with other payments which the Executive
would have the right to receive from the Company, would constitute a “parachute
payment,” as defined in Section 280G(a) of the Code as in effect at the time of
payment, such payment shall be reduced to the largest amount as will result in
no portion being subject to the excise tax imposed by Section 4999 of the Code
or the disallowance of a deduction by Company pursuant to Section 280G of the
Code. The determination of the amount of any reduction under this section, and
the plan and payment to which such reductions shall apply, shall be made in good
faith by the Executive and such determination shall be binding on the Company.

8.     Successor; Binding Agreement

(a)     The Company will require any successor (whether direct or indirect) by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Company by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

(b)     This Agreement shall inure to the benefit of and be enforceable by the
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the Executive. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee or, if there be no such designee, to the
estate of the Executive.

9.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed:

if to the Company: Chairman and Chief Executive Officer
Coeur d’ Alene Mines Corporation
505 Front Avenue
Coeur d’ Alene, ID 83814


5

--------------------------------------------------------------------------------

if to the Executive: James Arnold


or to such other address as either party may have furnished to the other in
writing in accordance herewith except the notice of change of address shall be
effective only upon receipt.

10.     Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and on behalf of the Company by the President,
the chairman of the Board or such other officer as may be specifically
designated by the Board. No waiver by either party there of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior to subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. This Agreement shall not supersede or in any way limit the rights,
duties or obligations the Executive may have under any other written agreement
with the Company. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Idaho.

11.     Severability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Coeur d’
Alene, Idaho in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first-above written.

THE COMPANY COEUR D’ ALENE MINES CORPORATION

  ________________________________ Dennis E. Wheeler Chairman & CEO

6

--------------------------------------------------------------------------------

THE EXECUTIVE _____________________________________ Title:
____________________________












7

--------------------------------------------------------------------------------


EXHIBIT B:
CONFIDENTIALITY AGREEMENT

--------------------------------------------------------------------------------


EXHIBIT C:
INSIDER TRADING POLICY